IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                  NOS. WR-49,980-12, WR-49,890-13, WR-49,890-14,
                         WR-49,890-15, & WR-49,890-16



                EX PARTE KEITH MICHAEL ST. AUBIN, Applicant

          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NOS. 98CR0360, 98CR0362, 98CR0358, 98CR0359, & 98CR0361
                    IN THE 10TH DISTRICT COURT
                       FROM DALLAS COUNTY

       K EASLER, J., filed a dissenting statement, in which H ERVEY and Y EARY, JJ.,
joined.

                               DISSENTING STATEMENT

       I dissent to the Court’s remanding Keith St. Aubin’s applications for a writ of habeas

corpus. For the reasons outlined in my concurring opinion in Ex parte Marascio,1 I would

deny St. Aubin’s double-jeopardy claims because a double-jeopardy claim may not be raised

for the first time in a collateral proceeding.

Filed: November 11, 2015
Do not publish


       1
         Ex parte Marascio, Nos. WR–80,939–01, WR–80,939–02, & WR–80,939–03,
___ S.W.3d ___, 2015 WL 5853202, *1 (Tex. Crim. App. Oct. 7, 2015).